Citation Nr: 1610713	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to separate disability ratings for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984, December 1990 to June 1991, and from January 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This matter was most recently before the Board in November 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

The Veteran's arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities is a separate and distinct disability from her service-connected bilateral foot disabilities, to include bilateral plantar fibromatosis, bilateral plantar fasciitis, calcaneal and heel spurs, bilateral flat feet, and bilateral hammertoes; and is not shown to have been incurred in service or to be due to or aggravated by any service-connected disability. 


CONCLUSION OF LAW

The criteria are not met for a separate disability rating for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159,3.303, 3.309, 3.310, 4.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2007 and April 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained a medical opinion with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that the Veteran is in receipt of separate disability ratings for bilateral plantar fibromatosis, bilateral plantar fasciitis, heel spurs, bilateral flat feet, bilateral pes planus, and bilateral hammertoes.  The disability ratings assigned for those disabilities were addressed in a November 2014 Board decision.  At that time, the Board also considered whether separate ratings were available for any additional foot disabilities and the current issue on appeal ensued.  Therefore, the Board will not address any additional foot disabilities in this decision.  

A January 2009 private MRI report shows that the Veteran has mild degenerative changes of the talonavicular and tarsometatarsal joints of the right and left lower extremities.  Then, in November 2014, the Board remanded to obtain a medical opinion to address whether those specific diagnoses were wholly or partially attributable to the Veteran's service-connected foot disabilities.  

In an April 2015 VA medical opinion, the examiner noted a review of the Veteran's claims file to specifically include a January 2009 private MRI.  The examiner opined the MRI findings of mild degenerative changes of the talonavicular and tarsometatarsal joints are less likely than not related to the Veteran's service-connected bilateral foot disabilities, specifically, the plantar fibromatosis, bilateral plantar fasciitis, calcaneal and heel spurs, bilateral fifth toe proximal phalange osteotomies, bilateral flat feet, or bilateral hammer toes.  The examiner noted there was no evidence to support that association in expert literature.  In addition, it was noted that the mild degenerative changes of the talonavicular and tarsometatarsal joints exhibit symptoms were distinct and separate from the Veteran's already service-connected disabilities.  The examiner found the service-connected conditions caused pain to the plantar aspect of the foot, toes, and heels, but not in the talonavicular or tarsometatarsal joints.  

Applying the law to the facts in this case, the Board finds that the Veteran is not entitled to a separate disability rating for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities.  

Furthermore, the weight of the competent and probative evidence of record demonstrates that arthritis of the feet began many years after service, and any arthritis of the feet is not related to the Veteran's service or service-connected foot disabilities in any other way.  The preponderance of the evidence is against a finding that the arthritis of the feet disability was incurred in service, manifested to a compensable degree within one year following separation from service, is due to or the result of a service-connected disability, or is aggravated by a service-connected disability.

In regard to direct service connection, there is no evidence of an arthritis disability in service, and the Veteran does not allege any arthritis disability during service. Furthermore, the evidence does not show that arthritis of the talonavicular and tarsometatarsal joints manifested to a degree of 10 percent or more within one year of separation from service.  The earliest indication of any lower extremity arthritis was in 2009.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(a). 

In regard to service connection as secondary to the service-connected foot disabilities, the April 2015 VA examiner found the arthritis of the talonavicular and tarsometatarsal joints to be a separate and distinct disability from the Veteran's service-connected foot disabilities.  While the April 2015 VA examiner explained that the Veteran's service-connected disabilities caused pain to the plantar aspect of the foot, toes, and heels, it was noted that the service-connected disabilities did not cause pain in the talonavicular or tarsometatarsal joints.  

The most probative competent medical opinion is from the April 2015 VA examiner.  The examiner noted the Veteran's various foot diagnoses and reviewed the evidence of record.  The examiner is competent to provide an opinion.  The examiner has presented credible statements, supported by medical evidence with a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board finds the examiner's opinion to be the most persuasive evidence.  In light of the above, the April 2015 VA opinion is afforded a high probative value and weight.

Because arthritis of the talonavicular and tarsometatarsal joints of the lower extremities is not service-connected or due to or caused by or aggravated by a service-connected disability, no separate rating is warranted.  Further, because arthritis of the talonavicular and tarsometatarsal joints of the lower extremities is not a service-connected disability, entitlement to a separate rating is denied.

As the preponderance of the evidence is against the claim, entitlement to a separate disability rating for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremity is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a separate disability rating for arthritis of the talonavicular and tarsometatarsal joints of the right and left lower extremities is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


